DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/13/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Li et al. (Pub. No.: US 2015/0291192), hereinafter, Li.  
Regarding claim 1, Li discloses a system (see: abstract, Fig. 1 and par. 0016) for detecting defects in railway tracks (2) comprising: 

a laser Doppler vibrometer (9, 10) to capture, while the mobile defect detection platform travels along the railway track, vibration data representing vibrations of the railway track caused by application of the multiple impact forces by the excitation mechanism (see: par. 0016-0019); 
a modal parameter analyzer to detect, based at least in part on the vibration data captured by the laser Doppler vibrometer, a defect in the railway track (see: par. 0013 and 0017-0019).
Regarding claims 2 and 10, Li discloses the system of claim 1, wherein: the system further comprises an accelerometer coupled to the laser Doppler vibrometer (9, 10) to measure the vibration of the laser Doppler vibrometer while the mobile defect detection platform travels along the railway track (2); and to detect the defect, the modal parameter analyzer (12) is configured to subtract the vibration of the laser Doppler vibrometer measured by the accelerometer from the vibration data captured by the laser Doppler vibrometer (see: par. 0017-0019).
Regarding claims 3 and 11, Li discloses the system of claim 1, wherein: the excitation mechanism comprises a plurality of wheels (3, 4) mounted on the mobile defect detection platform (1), the wheels being in contact with the railway track (2) as 
Regarding claims 5 and 13, Li discloses the system of claim 1, wherein to capture the vibration data, the laser Doppler vibrometer (9, 10) is configured to sample laser beams reflected off the railway track at a predetermined constant frequency, the predetermined constant frequency being dependent on the vibration frequency of the railway track (see: par. 0017-0019).
Regarding claims 6 and 14, Li discloses 6. The system of claim 5, wherein to detect the defect, the modal parameter analyzer is configured to: determine a value of a modal parameter for each of a plurality of vibration data samples (see: par. 0013, 0019); and detect a change in the value of the modal parameter indicative of a defect in the railway track (see: par. 0013 and 0017-0019).
Regarding claim 7, Li discloses the system of claim 1, wherein the modal parameter analyzer (12) comprises: an input/output interface coupled to the laser Doppler vibrometer to receive at least a portion of the vibration data captured by the laser Doppler vibrometer (9, 10); a processor (11); a memory storing program instructions that when executed by the processor cause the processor to: determine, based on the received vibration data, that vibration amplitudes, mode shapes, damping ratios, or a natural frequency derived from the received vibration data are indicative of the presence of a defect in the railway track (see: par. 0013, 0017-0019).

Regarding claims 3 and 11, Li discloses a method for detecting defects in railway tracks, comprising: applying, by an excitation mechanism of a mobile defect detection platform to a railway track as the mobile defect detection platform travels along the railway track, multiple impact forces; capturing, by a laser Doppler vibrometer of the mobile defect detection platform while the mobile defect detection platform travels along the railway track, vibration data representing vibrations of the railway track caused by application of the multiple impact forces by the excitation mechanism; and detecting, based at least in part on the vibration data captured by the laser Doppler vibrometer, a defect in the railway track.
Regarding claim 16, Li discloses a mobile defect detection platform, including: an excitation mechanism to apply multiple impact forces to a target structure (vehicle 1 while the mobile defect detection platform travels parallel to a face of the target structure; a laser Doppler vibrometer (9, 10) to capture, while the mobile defect detection platform travels parallel to the face of the target structure (2), vibration data representing vibrations of the target structure caused by application of the multiple impact forces by the excitation mechanism; and an input/output interface coupled to a modal parameter analyzer to communicate at least a portion of the vibration data 
Regarding claim 17, Li discloses the mobile defect detection platform of claim 16, further comprising: an accelerometer coupled to the laser Doppler vibrometer to measure the vibration of the laser Doppler vibrometer while the mobile defect detection platform ravels parallel to the face of the target structure (see: par. 0017-0019).
Regarding claim 18, Li discloses the mobile defect detection platform of claim 16, wherein: the excitation mechanism comprises a plurality of wheels mounted on the mobile defect detection platform, the wheels being in contact with the target structure as the mobile defect detection platform travels parallel to the face of the target structure (see: par. 0016, 0019).
Regarding claim 19, Li discloses the mobile defect detection platform of claim 16, wherein to capture the vibration data, the laser Doppler vibrometer is configured to sample laser beams reflected off the face of the target structure at a predetermined constant frequency, the predetermined constant frequency being dependent on the vibration frequency of the target structure (see: Fig. 1, par. 0017-0019).
Regarding claim 20, Li discloses the mobile defect detection platform of claim 16, wherein the speed at which the mobile defect detection platform travels parallel to the face of the target structure is controlled by a predetermined speed parameter value (see: Fig. 1, par. 0016), the predetermined speed parameter value being dependent on the vibration frequency of the target structure (see: par. 0016-0019).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No.: US 2015/0291192), hereinafter, Li in view of Hesser et al. (Pub. No.: 2008/0304065), hereinafter, Hesser.
Regarding claims 4 and 12, Li discloses the system of claim 1, wherein to detect the defect, the modal parameter analyzer is configured to, for each of the multiple impact forces applied by the excitation mechanism: determine the magnitude of the impact force; and normalize the vibration data corresponding to the impact force based on the determined magnitude.
Regarding claims 4 and1 2, Li fails to disclose wherein to detect the defect, the modal parameter analyzer is configured to, for each of the multiple impact forces applied by the excitation mechanism, determine the magnitude of the impact force ;and normalize the vibration data corresponding to the impact force based on the determined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861